IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20078
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MARIO ERNESTO MARTINEZ-LOZANO, also known as Carlos Arturo
Medrano, also known as Mario Ernesto Martinez, also known as
Mario Hernesto Lozano-Martinez, also known as Mario Alberto
Martinez,
                                        Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-475-1
                       - - - - - - - - - -
                         August 22, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Mario Ernesto Martinez-Lozano appeals his guilty plea

conviction and sentence for illegal reentry into the United

States by a previously deported alien in violation of 8 U.S.C.

§ 1326(a), (b)(2).   First, Martinez argues that his indictment

was insufficient because it failed to allege an actus rea and

instead accused him of only the status of being a previously

deported alien present in the United States.   This argument is

foreclosed by the court’s recent decision in United States v.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20078
                                -2-

Tovias-Marroquin, 218 F.3d 455, 456-57 (5th Cir.), cert. denied,

121 S. Ct. 670 (2000).

     Next, Martinez argues that his indictment was insufficient

because it failed to allege a specific intent element.   He

concedes, however, that this argument is foreclosed by United

States v. Trevino-Martinez, 86 F.3d 65, 68-69 (5th Cir. 1996),

and he raises the issue to preserve it for possible Supreme Court

review.

     Finally, Martinez argues that his indictment was

insufficient because it failed to allege general intent or any

mens rea.   This court’s recent decision in United States v.

Berrios-Centeno, 250 F.3d 294 (5th Cir. 2001), is dispositive.

Martinez’s indictment sufficiently alleged the general intent

required for an 8 U.S.C. § 1326 offense, as it fairly conveyed

that Martinez’s presence in the United States was a voluntary act

by alleging that he had been excluded, deported, and removed from

the United States, but was subsequently found present in the

United States without the Attorney General’s consent.    See

Berrios-Centeno, 250 F.3d at 298-300.

     The district court’s judgment is AFFIRMED.